Citation Nr: 0425655	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  04-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1992.  She also reports subsequent periods of reserve service 
from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's service medical records reflect treatment for 
back, knee, and shoulder complaints.  Post service medical 
records include a July 2002 report of VA examination which 
reflects diagnoses of chronic low back disorder with minimal 
functional limitation of loss due to pain, chronic knee 
disorder with minimal functional limitation of loss due to 
pain, and chronic left shoulder pain with minimal function 
limitation of loss due to pain.  Significantly, this 
examination report does not contain an opinion as to the 
etiology of the veteran's low back, knee, and shoulder 
disorder.  

Upon consideration of the foregoing, the RO denied service 
connection for the veteran's claimed disorders, noting that 
the evidence received fails to establish a relationship 
between the veteran's low back, right knee, and right 
shoulder claims and the acute incidents which occurred during 
military service.  However, the question of whether the 
claimed disorders were incurred in or aggravated during the 
veteran's period of military service is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Given the veteran's service medical records, VA examination 
report, and her hearing testimony recalling a history of 
chronic low back, right knee, and right shoulder pain during 
and after her period of military service, the Board finds 
that a VA examination addressing the nature and etiology of 
these complaints is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

It is noted that the veteran's claim is with respect to her 
right shoulder and the diagnosis is with respect to her left 
shoulder.  In this regard, the Board notes that in 
determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
Additionally, it is not inappropriate to correct errors with 
regard to inadvertent misdesignations of "right" or "left" 
as required.  See Gifford v. Brown, 6 Vet. App. 269 (1994).  

It is further noted that, inasmuch as the diagnoses 
essentially are for a low back, knee, and shoulder disorder 
with functional limitation due to pain, the examiner has not 
provided a diagnosis for the disorder and merely reports 
limitation of function due to pain.  In this regard, the 
Board points out that VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  For example, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms which 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In written communication and hearing testimony, the veteran 
has reported that all pertinent medical records have not been 
obtained.  Specifically, she states that she was treated as a 
dependent of her husband during his period of service and she 
has received private medical treatment for her claimed 
disorders.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all military, VA, and non-
VA health care providers who have treated 
her low back, right knee, and right 
shoulder complaints since July 1992.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to treatment 
records from the medical facilities 
located at Fort Riley, Kansas; VA medical 
facilities located in San Angelo, Texas, 
and Dothan, Alabama; and private 
treatment records available from Pawnee 
Medical Center in Manhattan, Kansas.  The 
search should include a request for the 
veteran's service medical records under 
her own identification number as well as 
using the identification number of her 
husband (contained in the claims file) 
when contacting the Military Dependents 
Medical Records Section.  If no records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
etiology of any current low back, right 
knee, and right shoulder impairment.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that a low back, 
right knee, and/or right shoulder 
disorder is related to her period of 
service.  A complete rationale for all 
opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




